[DO NOT PUBLISH]
`
              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                       FILED
                         ________________________           U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                                                 November 29, 2005
                               No. 05-12773                    THOMAS K. KAHN
                           Non-Argument Calendar                   CLERK
                         ________________________

                      D. C. Docket No. 00-00856-CR-1-1

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

CHRISTOPHER SINGLETON,

                                                             Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________
                             (November 29, 2005)


Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Christopher Singleton appeals his sentence for violation of the terms of his
probation. 18 U.S.C. § 3565(a)(2). Singleton argues, for the first time on appeal,

that the district court erroneously imposed a sentence that exceeds the Sentencing

Guidelines range and failed to address the statutory sentencing factors. See id. §

3553(a). Because the district court did not commit plain error, we affirm.

                                 I. BACKGROUND

      On April 16, 2001, Singleton was convicted of transportation of stolen

goods, sentenced to five years of probation, and ordered to pay $6300 in

restitution. See id. § 2314. Two years later, the court modified the conditions of

his probation to include substance abuse treatment because Singleton was arrested

for driving under the influence of alcohol, had failed to notify the probation officer

of the arrest, and had tested positive for cocaine use. By March 2005, Singleton

had been arrested again for driving under the influence of alcohol, pleaded nolo

contendere to the drunk driving charge, failed to notify the probation officer of the

arrest, and failed to make restitution payments for five months. Singleton’s

probation officer petitioned the court to order Singleton to appear and show cause

why his probation should not be revoked.

      At the probation revocation hearing, Singleton admitted the allegations in

the petition, and the court revoked his probation. The Sentencing Guidelines

provided a range of three to nine months of imprisonment. The government



                                           2
recommended a one-year sentence because “in-patient treatment, out[-]patient

treatment, AA meetings, monitoring on a very regular basis[, and] two episodes of

electronic monitoring” had not prevented Singleton from abusing alcohol and

endangering the life of others. The district court imposed a sentence of twelve

months of imprisonment because Singleton posed a danger to himself and others,

Singleton did not attend treatment voluntarily, and the penalty for a DUI under the

Georgia Code was one year of imprisonment. When the court invited objections,

neither party objected to the sentence.

                           II. STANDARD OF REVIEW

      Ordinarily, we review a sentence that exceeds the Guidelines range for

revocation of probation for abuse of discretion, United States v. Cook, 291 F.3d

1297, 1299 n.2 (11th Cir. 2002), but we review arguments first raised on appeal for

“plain error,” United States v. Rodriguez, 398 F.3d 1291, 1298 (11th Cir. 2005). A

defendant must show “(1) error, (2) that is plain, and (3) that affects substantial

rights.” Id. (internal quotations and citations omitted). “If all three conditions are

met, an appellate court may then exercise its discretion to notice a forfeited error,

but only if (4) the error seriously affects the fairness, integrity, or public reputation

of judicial proceedings.” Id. (internal quotations and citations omitted).




                                            3
                                  III. DISCUSSION

      Singleton argues that the district court erred by entering a sentence that

exceeds the Guidelines range and by failing to address the statutory factors when it

sentenced him. A court may revoke a defendant’s probation and impose a new

sentence “after considering the factors set forth in § 3553(a) to the extent that they

are applicable.” 18 U.S.C. § 3565; Fed. R. Crim. P. 32.1(d). When imposing a

new sentence, a district court must consider (1) the nature and circumstances of the

offense, (2) the history and characteristics of the defendant, (3) the need for the

sentence imposed to afford adequate deterrence to criminal conduct, protect the

public from further crimes of the defendant, and provide the defendant with needed

treatment, (4) the kind of sentences available, and (5) the guideline range. Id. §

3553(a).

      The district court did not commit plain error. First, the district court did not

plainly err because it considered the statutory sentencing factors, i.e., the protection

of the public, see id. § 3553(a)(2)(C), the need for rehabilitative treatment, see id. §

3553(a)(2)(D), the penalty for a DUI under Georgia law, see id. § 3553(a)(3), and

the range under the Sentencing Guidelines, see id. § 3553(a)(4). Second, the

district court did not plainly err when it imposed a sentence higher than the

Guidelines range because Singleton had repeatedly placed himself and others in



                                           4
danger and failed to benefit from supervised rehabilitation programs.

                               IV. CONCLUSION

      We affirm Singleton’s sentence.

      AFFIRMED.




                                         5